IlonorableVi.R. Chambers,Chairman
AgriaulturalCommittee
Eausa,of Representatives
Austin, T E X ,A3
                                    .
Dear'Rirr               OpinionNo. O-3106
                        Rer Canstitutianalityof Qousa Bill
                            Do. 138, Forty-SeventhLegia-
                            l&are.
          We acknowledgereoeiptof your-vaguestfor aur
opinionupan'the oonstitutionality of Rouse DILL ~0. 136,
now before your cozzaittee.Tht~aapg al:the Dfll acaoapw-
ing your request is at3followar
                   "EGJSZB-iLLNO. 136


          *To pramote, enoourag6,increaseend 3tinulate
     the use and ealo of rioe; to promote the.prasperl.ty
     end welfare OS the rim grawero and producersIn
     the State of Texaril
                        throughthe oanduuctfng of a
     publicity,aaZes promtlon.and developmentca5paiRn;
    ,ba canduot researohin aad develop new uses for
     rice and rise praduotsito levy and tipoaea tax
     or assessmenton rice milled in'the State of Taxam,
     and to protide Sor the oolleationthereof 80
     creats'ar?ae dwelopment fund; to createa rice
     developnmntcomal.s~l~n to adalrristerand to can-
     tral the rZoe dovelogmnt oamgaiyl,and to gzo-
     %ide tho pawers, dutiesand authorityand to do-
     fins the terms of.offioeof mid oocimistion; to
     provide when end how said lorp ar tax .ahallbe
     paid and a0iiaati3a;to praviae penaltiesfor the
     violationof this Aot) to provfda-forcooperation
     and Joint aatian in aald developmentoa5paign
     with offioers,boards,oomal6r~lons,  departneots
     or other autharitloaoreatedor which may ,be.
     lianorable   W. R. Chainbe&, page 2


             oreatedIn the States ai LouIslanaand Arkaneaa
             upon whIah &r.ilarpaworB, duties.ana pwposss
             have been or may be cotierred;to repealall
             laws or parts or luwa in aoafllotherewith;rix-
             In&the oiieatlvedate or the Aotl and dealarlng
             an omergenepc


                   "RIC3 D%VZlxPXEBTCOWi!IS~IOH
                                              - SHORT TITLF
                  "Sootionlc That th3.ssbull be knwn and oitod
         .                           CommIsJlon Law;' whIoh ahall
             ae'tho ViIae Devolopnrsnt
             be added as Ctipter12, Artlola 1654 to Title 4 or
             the DovIsed Cltil Statutesof Torus.
                     *Seotion26 That there la horoby araat58a a
             P3ae DevolapmentComaIssIonfor the State ai Torus,
             whiah shall be aompasedof five persan6,not lea8
             than three of wham shall be'rtae grawersand twa
             of whom famybe rIae millers to be appalntodiar
             two year terms by the Gavernar or thIs,State
             with the adviaa and aonaent OS the Senate. fn
             appointingthe CammIssIon,oonsideratlanshall be
,.           given to reaommondationa      af persona engagedIn
             the rice Industry,and na person shall be appointed
             to meaberehip on the Cammis%Ionwho Ianat
             afrwtly     ftw3rittttsa In oitbar the grawing ox
             mIllIng ot rIa0.
                        "DEFINITIONOF TEDS&
                 “Section 3.  Sliatthe terms u8od In this Aot
             shall be definedaa iollawst
 .
                    *The term ~mIl.l.ed
                                     rIoet DWUUI rIae whIah haa
             been hulled and framwhLah the germ and all or a
             part of the bran hae been remare&.andmay be
             either whole or broken, aaatod or I.uWatsd. The
             termwIll also inalude 'brawn rIaev'whIohmean8
             rIae that has baen hulled adi tram whiah the
             gimtland branha'snat been t-tvea,
                                      "'
                    *The toma tgrawertor 'rloe grower' ahall
             noan and Include only those who are aotually
             engage&   In growingaud produaingriae and wha     '
             &al.1 not be engaged either dIreatlgor inbireotly
                                                   2
                                        ‘-.l--'Z
                                               .._.i
.   -   ’

        Eonorablo     34.R. Chambers,Page 3


              or have any conmction wfth the milling of rice
              exoept as members of a grower aooperativeasso&-
              tion.

                  9.h~ term 'rice miller* shall mean and in-
              OlUde all pm3ons fir,m,und oorporationswho
              ehall mill rice wklu the State of Texas.
                        "CRWi!ION.'COLUCTIONAKD D.% Cy M?m
                    .*Seetlon4,. That there is hereby assessed
             a tax or tvrooenta per huhdred pounda on all
             milleb rice which 15 milled in the State of
             Texas on ahd after the rirst day or .ug~str
             a'fterthe Leglelatureof Louialanaand Arkansas
             5!1all  have adopteda statute~&Alar to this
             statute,asses51ng.atax or not leas than two
             oents per hundredpounda on milled rloe in
             said States and oreatingsimilarOOtiBSiOnSi
             boards, dapartmsntaor other authorltieain
             said States having slnilar power8 and pur-
             poses, or vesting suah peers and purposes
             in orricers,aoxmlsslon5,boarda,departments
             or other at#&.oritiss  already.created In suob
             States,
                      "Seption3i That aaZd tax shall be
              paid by all rkm millers in the State or Texas
              on all rice m.illed.ln  the Stat@ of Texas and
              ahallbe payablewithin the flrat ten deya of
              eaoh~xonthfor all rioe milled during the
              preaedihgcalendarmonth whioh tax shall be
              remitteddireot to.the    Rice DevelopmentCom-
              mi3sion    hereby oreatedl.Any rioe miller
              faili~ to pay s&l tax wlthlnthe time.
              speoiiledandas hereinrequired eballpap
              a peaalty or ten par cent or the amount dU5i
              plus one per sent-permonth for eaoh apd
              every rmnth in whlah said tax is not paid,
                                                       ._    ...'
                      %Seotion6, That the Rice Development
              Commfesfonhereby dreatedshall have authority
              to oheok and examinethe books ~a~re0ords or
              all rise nlllersat all reasonable times dur-
              ing bushees hours, ana take copies or the
              sam8, in order that it may colleat the full
              amunt or the tax herewGler,.andshall Oave
                                                    .*:,-
                                             .;...
                                               - tj.~_
       po33r to Slla any wit Or uutts or taks :cy Other.
       nation8 h4oessnryto form aolleationor Fayr,ent
       or the 3~2.3.The said Cortiasionis author%zsd
       to make OUOC regulatlodsaa my be nsoessaryto
       carry Out th4 pzvers vested in it by this ?,ot.
      -Any pwson refulrod to ketapany recordsor
       sup::lyz2r.y
                  5.nfomAat10nfor the ~ur;osasof the
       computationof the amunt.3  iiue u&3r this i:ct,
       who wilfullyf'ttlcto keep xoh rrcord3or 3upply
       suoh fuformtion nhal.1 be guilty of a zlsdo~
       manor and upon convictionthereofbe riced not
       xore than $500, or fnprisohedfor more than six
       months, or both, tOgetb4rntth "h,eco&s of
       p~oaeoution.           :
           "Sectfon7. That the Rice Demloyni4ntCo%-
      tistfon hereby are3tsdshall have full authority
      to spepd oaid funds 80 collectedin tbe aWnis=
      tl%tlOE Oi'this Act end ir:the pMJOtfOG Of calas
      of rice wl rice products,and for rejosrcbin and,
      devolog~4ntof r4w uaez for rios ICC rice p.r3auota,.
      and ob&ll oooperateand act jofntlgwith comls-
      tJ1008,~carda* dspatit;centa
                                 or other wrthoritios
      having siA.lar7ow3rs and purpomm, crosltetlox
                           bp statutesof the States oi
      uhloh 3%~ be .erz+ated
      Lou.isi~~~s
                and Arkaneaa,ana said ~ocey my be
      expandedin a joint &fort by th4'thxe4state'
      oo~~&saio~, boaras, dqartffients or authorities.
      fioaum4 books sna r4cjra3 2bil '04wntu4a      3t
      all tlmea, refleotingtheoperations of the Con-
      mission; ad szoh books Ond rscordsshall be avail.-
      able for public audit and fns~eotion.
            Woction 0. T-tit:&aidCormnis&i.on shall
       &?m without pay exoept the mvab4rsthereof sh011
-1.    reoelve ten dollars per da for evsry day aotuciUy
       expsndedin conaeotionniti their duties,as pro-              .
       viaed for aid ,authorizod       J\Ct.
                                by thi;ie    plus
       act-1 exgsnseaLnourred,bythen in csnneatioh"            . *,‘
       with auoh dutiee. ~'                  ..
                "ORS'XI~lXQH A.NI"AmmtiITY
           "Seotiqal 9. That the &id Comnisaioi&all
       eleot froa among l.taneabera 3 chalmmn, a vioe-
      'ob.niman,a aeoretarg,3nd a treasurer;3ny two        ,




                                          ..
.   .   .




            HonorablePi.B.   Chenbers,   page 5


                of whiah oi'tioss,except that of cheirman,may
                be held by one parson. The Conmlasioashall
              _ heve authorityto select a manager and all othar
                personsnecessaryto carry out and adrnlnister     c
                this Act, in oonnootionwith the Louisianaand                .,
                ArkansesConrsiisziions,
                                      boards,deportmentsor
                other authorities,which msnager and other par-
                BOILSshall receivesuch solery or compensetion
                es the Conm~issionmey fix, plus suoh.sxpenseses
                they may actuallyinour, out of runds oollectsdin
                the 6dminiStratiOn of this Act.
                     ~Seotion10. net the seid Couixisslon   shall
                have authorityto prescribe  foams upon wbloh rice
                millersshell be requiredto meke monthlyreturns
                OS the rice milled end sold by them, eAd the
                menner in whUh such returnashall be medeW
                        "Seotlon11. That this~Act shall beoome
                8Sr8otlveon the first day of Augutst after the
                Legislature     of Lonieieneand Arkansasshall
                have adopteda slmllerstatute,assessinge
                tax of not less than two cents per hundredpounds
                of milled rice in said States,end oreating
                ,s$milercoim~Isalon,    Boards,.Depertmants, or
                other Authorities     with siml&~rpowers end
                purpO8ss. The provisionsot this Seationand
                oi Section4 end Section7, or eny other
                Sectionor part of this Act in which the
                validityof auoh Act dependsupon, or is con-
                neoted with similareotlon by the ~l,e&vlatere
                OS Louisianaend Arkenaas,shell be satisfied
                by the oreationend vestingof such authority
                in any State Otflcer,Board, Comlssion, De-
                partment,or other Authorityin the States of
                l.ouisiene  and 3%anses, provldlngthe seae
                powersare delegatedto suoh Officer,Xoard,
                 Coramisslon,   Dapertmantor other Authority,
                and providingthat a tax is levied of not
                less than the amoust latiedherein tor suoh
                purposes.
                     *Sectionle. That the areetionor a Rico
                DevelOpnentcommissionror the state or Loui+
                lena, levyingthe sama tax as here$n levied In
                thls.stote,.forthe sema pavers and purposes,        r
                aAd vestingthe authorityor the Moe Develop-         ,   ~
                                .                                                .
                                  ,
.   I




        Xonorable3.   R. Chambers,Page 6


             ment Coumisaionfor Loulsisaa,under &it,Ho. 112
             of the 1940 Legislature,iA the Depertcmntand
             Directorof ths Departmentof Xgrioulture,the
           - DePaartmntand Directorof the Departint oi
             ylnahoe and +,heDePart-antand Dlreotorof the
             Departzantof Revenueror the State of Louisiana
             created by Act No. 47 and Act No. 48 of the
             1940 Legislature,is within the terms of thlisAot,
             so that this Aot shall become effectiveon the
             first day or August after the Laglslatureor
             Arkansas shall have adopteda statutesimilar
             in purpose to this Aot, or to Aot Do. lL2 of the
             1940 Legislatureof the,Stateof Louisianaand levied
             a tex of not less than two cents per hundred pounds
             of milled rioe ror sltilarpurposes.
                  "Seotion13, That all lawo or parts of laws
             inconsistentor in oonfliotwlth,tha provloloasof
             this Act are hereby repealed.
                  n§eotlon14, The Saot that presents world
             ootiitionshave caused a loss of certain roreign
            markets for rioe, and that the rloe tarmrs;of
            Texas are in need of establlshihgmre and bet-.
             ter rsarketaPor rloe and of advertisingto the
             people of the 1TnltedStates the value of.rioe
             as n rood,ana its use fn rood producta,and thk
             urgent nsed that.- advertisingand developmetit
             program be immediatelysponsoredfor the rios
             growera ot Texas; and the faot thatthia Aot
             end the Acts oi Iouisirthsaad Arhahsasshall
             not become effeativeuntil elmlIar aats am
             passed by all three states,*hhiohAothas
             already been paseed by the State or Louisiana,
             ana the Legislatureof the State ot Arkansas
             now being in sessionor about to oonvene,
             createsan emrgenay and an Imperativepublia
             neaessity.                        h&~
                        that the COA8tfbltiOlrP].   XW-
            '.quiriagBlllsto bsread on three separatb
             days be, ana tho same is hereby suspended,‘and
             th5.aAot shall take ef?eot end shalL be in
             foroe on the dates protidedfor herein after
              the date .oiits enaotment,and it is so.ea-
              acted.*
                   At the outset of our oonsitderation
                                                     of your r&quest
        'we are aoatrontedwith the questionoi.srhether the tax and the
                                        _*.
                                         ._.-
                                            '.+._'.L
    ' .
                                       ,>a -
_’   .




         ?onorable W. R. Chm&B,    Page 7


         approprIatIon of the revenue8 derived therefrom 8z?e for a
         "pub110 purpo80” a8 requI&%d by the ConBtItutIon of this
         state.
                 Article VIXI, SeotIoA 3 of the Texa8 Cona*Ituti.on
         reads aa followsr
                       'Terxesshall be levied and collected by
                  general law8 end for publia purpoae~ only."
                  Artme   XVI, a~otio~ 6   or   the codmai~   ~~~~~~~~   :
              .                                    .
                       *so appropriation for private or In-
                  dividuol purpowa 8hall  be made. . . ."                    ,
                    Sub8tmtlally the same factor8 must be considered *
         In applying each of the foregoing     coDstItutIoAa1 limltatlorm
         and.we will therefore dl~cu~8     them together. We also note
         here that the portion of the bill levying the tax, and that
         deBIgAatIAg the purporre8   for wh.lch'therevenue8 therefran
         may be expended are 80 clorraly related and iaseparably tied
         togmther that theyoanoot be se@irated 80 th8t.0~0 might
         stand    and the other S&Cl. San Antonio SndepbAdeAt Soh 01
         Dlstrlut v. St&e, 173 8. W. 525; 39 Tex. Jur., p. 22 ii9 and
         jcase8 there cited. This ~ame.pri~oIpls Is applicable to
         Section 7 of the Bill providing ths several purp08e8 for       .
         which the moneys my be sx?ended. It would h8rdly be
         p088iblr    to say that if'OA6 of the UB~B eA\mserStdtdshould
         be other than a public purpose, the Leglalature would Aever-
         the1088 enact the Bill with the 881&erevenue8 to be ured for
         more reatrlatsdpurposea.      We shall therefore COAfIne our
         ooAsIde~tIon to the ,levy of the tax for the purpose     of
          "praaotlon of s&lea of rice and rice produc$~." The title
         a&d emergaAay~alau8e of the Bill le6vea no doubt,but~that
         by thl.8,it 18 IAteAbd to ff.AliAMsnd ChdUCt       A publicity
         and advertl8ing csplpeig~t0 pr0180t08Ad IAOCeaBO the Bale
          of rioa and It8 products, It must therefore be determined .I
         whethoT thl8 1B.a publio.purpo8e am that term Is employed
          IA the COABtItutiOA Of Texa8.
                  What coABtItute8.a publio purpose   or use, as dIB-
         tinguiahed f'roaa private purpone,   tor which taxes'may be
         levied and pub110 fu~ds~expended, h8B been repeatedly before
         the court8 of pracltioallyevery state    in tha Union snd the
         Supreme Court of the WAIted States.    But no court has    '
         undert8ken to lay dorm with minute detail a~ insxorable
         rule that would distinguish the 0110troa"tbw other. Obviously,
         A0 Bush rule oould be4 lirlddown, ior iti8 a'flexlble oon-
          cept whkh must be oonsldered with*.refemence to the facts,
         *                                  II) -
. . .             .




                      ZiOAorableW. R.     Chsmbe~~~, Page 8



                      a1ScumatBnce8, and purposes  in each particular case aAd which
                      Elap expand and COAtLYkOtWitbthe~AeCeBBitieB tUld COl@UitieB
                      of life IA the democratic state. The d8CistOAa Of the
                      courts bEIvenot been unlfom OA this subject and It must
                      be recognized that the modem trend Of decision ie to give
                      a more liberal coA8tructIon to the term "publIo purpose*
              .       or uusa', hovever, this tendency b AOt Vith8Ut it8 lImIta-
                      tioA8.

                              The rule axmouaaed IA Neal V. Boog-SCott (T.C.A.j
                      1923), 247 S.W. 689, has loog bINA recognized.by pP8ctkally
                      eVWyCQU&    iA themltOd   8tdOBe   ?A that OaBS it 18 Btited:
                          .
                                       *The   qUeBtiOtl   aB   to   vhather      aa   sot   or
                              the bgtB&ture          of this state vi11 serve
                              8. public Use OP purpOBOiB, in the f&St
                              inf!~tIhIltX~,  a qUeBtiOll  for the detention
                              of the ~~iBb&UPO,           and thst detel3BLtrattOA
                              or decision       cannot be reviewed &ad the:
                              contrary detenalned by the judlcIary except
                              IA ~AB~SUZCCIB where the legialatlve deter-
                              PllilutfOAOf the qUeStiOA is palgsbly and
                              wt3Btly          arbitrary and Incorrect.
              .                         -il
                                          . . .
                                    "Again the 1earAed author (Judge Cooiey
              ,       ..       In COnBtItUtIOA L&L), at PEgeB  128, 129,
                               says:

                                    “‘ThO ~giBbitUP0  iB t0                 Blakb bWB
                               for the public good aA@ AOt                 for  the
                               b3~8fit8       Or hditidusiS~          ft    ha8 COPtPOi
                               of the public moseys, and should provide
        ,.:
                               for dl8bur8lng then for public pWp08b8
                               only. T&%XOB should only be levied for
                               those p~J?p08e8   wNoh properly OOnstItute
                               a public burden. Butwbatlsfora~            .
                               public good, and what are publIc.pur-
                               poBe8, aAd Vhst d-8 prOperly COABtitUt.8
                               a publia bUrdsn, are qUeBtIOA8 whloh the
                               LegiBbbture    BNBt dealdo UpOIl .%tB OVA
                               judg#keAt,and irrreBpe&t to which It iB
                               Vested with a lal'g0diBQl'OtiOAwhIeh
                               caAnot ba controlled by the COUl'tB,
                               emept perhaps where Its aotioA la
                               clearly ewaalve,    and vhere, (mddeqpre-
                               tena~ of a Iswfbi authc+.&       $$ has
         Honorable W. R. Chambers, Page 9


                   assumed to exerelse   OAQ thBt   iB   UAb3WfUl.   ”

                 Judge coo1ql.A hi8 work on Taxation, 4th Edition,
         Volume 1, SrtCtiOA 189, iA COUtlBQAtiAg
                                               UPOA thI8 doctrlAe of
         non-laterference by the judiciary, 8aId:

                        "These are very strong and sweep3ng
                   a88ertIoA8. but they are supported by
                   EUAY others equally emphatle and ccm-
                   pl.ehbABiVe,whlah al% to be met vlth in
                 \ the adjudlcatloIu 0r'OaurtB.-The very
                   emphasis, however, with which the prIn-
                   ciple Is declared render8 It peculiarly
                   lisble to miale8d, u&38x it iB examined
                   IA the light of the adjudicated C&BBS
                   IA which It baa bee~..applIed,generally
                   with explenntlons, and OftQA wittbnecebaary
                   qU81ifiCEttiOAB."
                  'There worn Aumerou?cearly ~&!mer ia whichdties or
         pO~itiC8l:SUbdiViB~OA8 0s the state were authorized by
         statute   to levy texea or u8e pub110 funds to i~duca or eA-
         courage industrX&l oi?manufaoturlng coAcerA8 to locate in
         such BU~~~VIBIOA or by grant-     finsncial aid or bOUAtie8  to
         BUiXheAte~iBeB.      The court8 almost without eraeptloa held
         such purposes   to be private rsther th8A public. IA 3avlng8
         dcLoan v. Topeka City, 87 U. 9. 686, 22 Fed. 455 the
         SupPeW COUPt Of the ??Aited state8   iA holding invalid boAd8
         188~ed by a city to aid and eACOW&gb a company IA estab-
         lishl~g end operating bridge shops in the city, held the
         purpose to be-private and %A ao hol~g stetedt--
                         I      TN8 p0wer (taxation):caa as raadlly
-.   .             be emrpi0;dagain8t   One db88   0s lndIvidUal8 aAd
                   ln.favor of Btlother, 80 as to ruin the on8 CHUBB
                   and glve~unllmlted wealth and prosperity to the
                   other,.ii there $8 Ad ImplZed 1ilEitatiOAOf
                   tha’UBO8 for  which the poweJrmay  b&i exeroised.
                           "To lay, with one hand, the power of the
                    govomment on the property of the aItIzen8, and
                    with the other to bOBtOW It upon favored *
                    individxnls to aId private enterprlsea and
                    build Up pl’iVat.0 ?OrtUM~  iB AOAQ the  lt3BB       ’
             .      8 robhsq because it iB doAe with the fOI¶EB
                    0s law and 18 called tX%xatIOA- ThLs; Is not
                    leglBl8tlon. It 18 a doom       under legis-
                    ~t;V~    fOmB :
                          ,
                                               .,.a -
            R. C:~a:tbers,
Uoaorable'1;.           Qago 10

            n
                .   .   .


            "It ia uzdoubtedlyths duty of the
        La;;islaturewhfch &poses or aut0orIzeon~~101-
        palitiesto imQoss a tax, to 0.60that it is not.
        to b,euaad for QurQosesoi Qrivate intamat
        InetesdOS a publio usa, and tha oourts can'
        mly be jmitiba      in interpoeing who    a
        violatlsnof this gminoipleis clear and
        the raasm for ihterfar0inca       cogant, bnd In
        dcoldiq wt.ethar,       in a glven case, th0 objeot
        for   shiob the taxes axa asseaaedfsll8 upon
    .   the one side or the other ot t&Is line,
        they must be gove;medmsk3.y by tie course
        &id usage of the govermaat, the objeota
        for which texee have been cuetonarily       ard
        by lone;oouma of legislationlevied,what
        objcota   or  purpoaee    nave baen coualdered
        :-U2002lOG-Z~co tso supportana for t.Lwpxpr
        usa of tha govazmimr;t,      wimthrr Gtato OI?
        ~ucicipal.     iilxm3ver   lanfully'pcrtalilsto
        this and in uonc~:loiwi b7 t2.23anci the
        i3O~UlGiiQ*LLW   Of tiid ~bG~ji*366 i&j Gall
        bu held t; belokijto t&w yubllo usa, and
        QZOps fdr.tmi I~a:zcci.aLoo      or ii;osil
                                                 govilim-
        zr,nt,thou,& this :zojnot be the ouly
        cr1t0r10nof rI&StfultaiLat1on. .,
             “aut in the cam before ua, li3 wi~lct; the
        tomn are authsrizadto oootributeaid bykay
        of taxatiorr  to any class of namfacturar8, there
        it3ii0dirfI0ult.g  In hdabg that tsis ia not
        such a public purpose88 w0 have been oon-
        alilerhg. If It bo saI4 that a baa&It so-
        8ult.sto the looal public    of a town by
        aatabllshisgj  3mnufacturer8,    the aam Say be
        ssia 0s asy other bueiaitss     02 Qursuitwhich
        aqloye oapltalor labor. The mrchaAt,             .
        the iU3OilRUiO~ the,inn-keeper,thu banksr,     the
        .buiidar,t& steamboat     owner   are equ?mlLy
        prou&ms     of the Qublio good, and equally
        deeervinytiiueI& of the oitizensby i‘oroe4
        oontrIb*utIoAB.   So line oen be drawn IA
        favor of the nenufacturerwhfch would not
        opn the cofferaof the QublIo treasuryto
        the importudCiee of two thirds of ths
        busInee8naa of the Oity or tOWoe”
.   .



        Xo,borable
                 X. d. Cho ,bsrs,Page 11

                 For a furthercitatiooand digust of authorltiee
        to tte sati ei'lt3ct,
                           see Anuotetion112 d&.X. 571, where tbo
        lollo~iogconaluaionis drawo by the amotator:
                   "The deaislonoapparentlyam a,:raed~
              On tfiepxwral rli2.ethat i3~COU3Xi;cx3ant
                                                    ;)r
              promotionof a syccifioIndustrialezter-
              prfao currFed03 by 0 privateo~~sr is oat
              a publia purposefor which taxas zt?rbe
              tiposad or jubllo noney ag;roprlated.
                   n. . .

             \ ' t'+v3 couparatioe3.y      faw casaa taking
              tho visw that the onooura.~armrit     or
              ~romtion of 6n hirstry a3 a rtbolale a
              public purpose for which the taxLz.Cdower
              my be validlyexaroisedall relate to
              etotutes passed in aid 0r agrloulture.m
                                                       w
                    In ZiohiganSugar Co. v..Auditm i)enural,(Sup.
        Ct. Lich. 19ctd)124 iii&,       674, a3 H.Y. 625, the ati?tute
        under review provideda bouty to be patd far the iw:iul’octi;re
        in ZLchigan,   of fiurps fra sugar bacts grown     ia thirSate of
        Kiahigan,and among other things requiredthciiaatutacturar
        to'pay the aellijr   31 tne ba;.tsa ctrrtaiu   .~io~;ruo
                                                               price in
        order~tobe e1iCibl.a      for the b>*uetr.T;.at%)uzthel& the
        bouaty to be far a gzlvatemu not ~8 public +posa.           A
        etiilar statutenas b&ora t:l*:A&6sota Lup*dza Court in
        6Xnnesotstusar Co.~v. Iv%Pson, (1903) 91 ~io.Il*      30, 97
        %.a. 454, and the aotwas held to be mid, the purpose          of
        the.act being psivate.        The court stated itiita opinion:
                     ”    . That a rranufacturiogaompanyis not
              a pubhi enterprise,     rit!d the maiiiog of
               any well-asttladrule, and that a gatuity or
             ;bounty tharato is not a grant of mnney other
               than far a private purpose,is univsreallj'
               bald in the cousts   of the Unit& States. It.
               j.supon this .principal  that the case 818have
              -pitea'fron   ous own asporteers btisad;' Ths
               raising of sugar baats for manufacture in
              tbia       statcr   ia   just   es nucb a privah   business
              enterpriaodo is the nanufaotureof sugar
              therefrom,or the carryingon 0r any other
              kind of a manufacturingbusfmma. ... .
              It is also universallyheld that, to sen&~on
                                      ti:bpublio purpose
              a eraat OS public fu;lds,
              iuvdytd must be direct."
                                        -...-I
Honorable W. R. Chambers, Page 12



        In Deal V. MIssIsslppI county (sup. ct..no. 1891)
a statute "to enc        g0 grOVth  Or rOD3St tPt#eS,” provided
a per acre bounty Tfo planting and cultivating "forest trees"
on prairie land. The court held the act In violation or a
constitutIonal proVisiOn      requiring that taxes be levied and
collected ror public purposes only. The court pointed out
that the land vas ths private property UP the omier and
stated:

                   "That an enterprise msy IndIrectly In-
              ure to the public benefit Is not tbe sole
        \     ,crlterIonby vhioh to determine a public
              purpose. Rvery Improvement and every
              business enterprise benefit.8khe ~publlo
              to some extent. . . . The legislature of
              Wlssourl had no power to author&e county
              courts to raise money by taxation, to be
              appropriated to'the plantiag 0r trees upon
              private property for private gaIn;no
              right to the trees or the use or control
              of the trees be-    reserved to the public."
              The   various
                      jurlsdlctlons are In confl.Ictupon the
 qUestion      Of   using
                    publIo money to aid farmers by makIng seed
         In Stats (IX rel   Grirflth v. Osavkee Tvp
 @?ig    .&m. Rep. 99, it was held that such use &?:o??
 public purpose but in State ex rel CoodvIn v. Relson County,
 11. D, 88, 45 R. W. 33, such grants vere held to be for a
 publlu purpose OB the basis that the recipients    were in
 Imminent danger of becasing paupers. The real public purpose
 vas therelore, care of paupers and Indigents. WlllIam
 Diering & Co. v. Peterson, (Sup. Xkm. 1898), 77 H. W. 568,-
 held an aot appropriating money for seed loans to rarmers
 whose crops were destrpyed by hail or storms, to be for a
 private purpose, but -ted         that IS the appropristlon bad
 been lImItedtothes0      In ImmInentdangerofbeuomIngpaupers
 It~might have been upheld.
         Acta In the Various states provIdIng for county
 agents, research, and the'prcxmotionof the science and art of
 agriculture in oooperation with the Federal Government have
 generally been upheld, .ThIs Is also true of farm bureau
 laws. Cansen v. HF@uaan County (IQ.'1919 215 3. W. 4083
 Hendrickson v. Taylor County Farm Bureau tKg. 1922), 244~
 s. w. 82; state ex rel Rail County Farm Rureau v. Miller (Reb .
 lg2o), 178 3. W. 846; Westlako v. Anderson (R.D.) 156.1~.W.
 9258       Roroross v. tale   (Nev.)   189 P. 877; Comer v. state,
  (Ind.) 110 R. E. 984. These uasqs have gone on the basis
. that the f+undswere devoted to a branch oi the educational
  polIoy or the.state affecting Its chief industry, and that
.
                                "I -
Honorable W. R. Chambers, Page 13


the develoment and promotion of the
Interests of the state are matters o
aff6ct the public generally.

        In Vette v. Chllders (1924), 228 P. 145, the
Supreme Court of Qklahm   held Ilnconstltutlonalan act
providing fInancIa1 aid ror the establlshPlentor ware-
houses by.~rarmer8s cooperative associstions" and b so
doing stated:
             It   . Uhen ve consider Seotlons 18 and
      ' 16,.hri&e   10, together, it ib appare@t thst
        taxes can be levied In this state only for
        public purposes,and fundsinthe     stste
        treasury which h4ve been ralsed by tsxes
        for public purposes cannot be devoted to
        any other purpose.                .
             "i.' .
             'The appropriation provided In Secti&
       18 of the act under oonsideratlon Is not for
       purposes~.oiregulation and control of the
       enterprise, but is to assist In establishing
       a system or warehouses to bs owned, operated
       and controlled by associations oi individuals.
       Whlla the est;ablIsbmentand operation of the
        system or warehouses mLght ultimately
        result In a benefit to the entIre ramiing
        class or the state, and by reason of the
        encouragement @en   to this Industry might
        result In a general benefit to the entlzw
        publlo, the direct objeot or this appra-
       ,prIatIon is for the ass~stanoe Of a group of
        IndIvIduala vho shall own, operate, and
        controlthevarehouses.
           . I.   . WhIld the learned trial judp
        was oi*&   opinion that &he sot was ior the
        benefit of the iamser, and thus benefIted the
        public, and the approprIatlon qas ior that
        reason for a public pur#&e, we are or the
        opinion thrt the associations OS Individuals
        to whom the fund is to be.~losnedare'the
        ones directly benerlted by the act, and
        with only a prospectlve~and inawe,+ bene-
        rit to the public."      # -- -A. -, L
..

      &morable ‘8.ii.Chambers,   i’aga14

                 Zo do r.otaohsldarcams SUC!~as do;*gettv. Colcs;l,
      (Colii.Sup. 1091; U+ L.&A. 474; KentuckyLive Stock &resd~r:a
      Ass!n V. LiSt;t3r I&y. 1;05) 85 ci.ii. 738, Oni]. Otliars
                                                              holdi-
      that the conduot Of a ‘stat%lair, or plso~g sxhlbltss(lver-
      tisiiigthe State gaherallyit axpositionsoutside the stat%,
      asO for the basrjfit   of the str?te   as a :vhole,are sppllcsb1s
      to-tileUill here uder cJil8ideratlon.
                 Th% ‘i’axas
                          cases upon this aubjaot%re $t n-r-
      ous.
                  ;t was held lu ileaverv. i2.curryCounty (T.G.A.1894)
     : zj 5.s. 830 thot an act provk!ing   ilorthe paymht of a bsuty
       for dsstmying    wolves sod othcc wi1d anlzsls wss tor 8 @b1lo
       PU~POSS,b80d uppn ki8Oti~ 23, kstms 16 0r ths c0n8tituti0n
       pravldlugthat ‘Wm legislaturessy pass laws for the
       protectionof stock ra!.sars   in the stoek rsislngportions
       0r ths etate.” This case was olted wit.?approvallo liealv. A
      uoog-Loott,    (T.C.A. 1923) 247 33. 689,,ho1dingthat the
       tlok eradicatim 1an did not violateArticle 8, 33otlOn3.
       The court thare held the aot 1vasfor a publio purpose on
       the gmunds 04 pub110 i-,c:alth a:?dprotootionor stook
       and stooicraisers.
               These casas are 0: little bt:!i&fit in deteminlut,
      the lssuaa h%rF,,
                      since thay ar% alealy Juatlfledasd are
      based upon tho groundsxeiltioned above.
                     Uavis v. Cite-of &ylor, (Sup. Ct. 19341, 67
                  .J.n
      Ail.   (Zdl lo33$ en ordinance,lqrlng a tex ‘for‘the
     ,establistient and maintanancoof a ‘Boardof City Develop-
     msst, Chanbtir of Comsrce, or other alAlar organization
      under whatsoeverna;lle, devotedto tha growth, advertlseosnt,
      developsenti *+zovmsent, az& imrcaso OP the taxable values
      Of the city of ‘i’sylor,was ujheld agalsst tha attack thst it
     was not for a publid;~urgoss. The aourt alted an& discussed
      the cases in other jurisl;iot.iona holdiilgthat apgroprlatioUa
      for exhlbltl.hgthe resourcssor a looslltyat stste or natioool
      exhibitionsor fairs, ware for,,8public purpose,and drsw       .
      the r0n0dn8 conaluslon:
                ,I     ii0 can ‘se8no fasterlal  ai’frorenca
           in tha*uit$ate purposeof an exhibit ol th%
           waouroe3 or a partlouiarlooalltyat an
           oxpositionand tiiemom no&em method JE
           presenting,the advanta&ssand ogportuoltler,
           or,8 oity, oaaty, oh stste, through nsws-
           pspsrs or zmgazinus edwertiaiq,     and silnllQr
           ohanoels.
                                                 ‘T’
                                                   “‘:
                                         .r.
                                           .‘..”
                                             ‘*-__ .

                                       1-*   -
    .       .   .




                    ilonorableii.B. Chaabers, Pafit15


                                ”    . The caztral asd laadiilxpurpo30,
                           and th; &.‘tsollLng ona, is -tVhethsr
                                                               or not
                          -a nuuioipality siayuse city funds to advurtlm
                           th3 city’s advantages.W
                                      It nust be noted thot this cssa is busod- upon
                    ac?Vdrttd.Lig          the   8dVtiiitf3Eu3Qr?d 0p;ortuaitiaa      of t3e   u
                    ard ita rc430urc~s.   In our opinioc there is a narkad dls-
                    tlnnatlonbetmen nuoh advertising a:.dthijsituat.Lonwhiah
                    -m&I have buen before tilct   court had t::ecity atternptsdto
                    levy a .tax to advertlair  tim products of soizotidustry
                    i0eatcra within its ld.izlta, a3 for exaopltt, tile nattress
                    industry. Advertising withis ilxalf is but the ma33 end
                    not   the       end.

                              The Thirty-third Legislature   edacted what was known
                    as the X’kcaidactialPrimry Act and, amng other things,
                    it W8S prOVid3d tiLtIttk3 eXi&LlSeOf pSLZiCi~yeltictior?sSOr
                            whose cacdidate ftirGovareor at t~~a’ltist
                    .partl.ee                                          preceding
                    gensral eleotioa received as may ha 50,000 votes should be
                    paid out of the county treasury   3f each aouhty. The ;uprem                   .
                    Court or Taxas, speaking throu.& &is?. Zu;lticeYikiUipS,
                    held suoh expmditiira not to be far a ;;uXio purpose in
                    kaplea v. 4;arra.%t,(lQ6), lC$ 2.5. X0.     Zn the opinion,
                    the.court ai92t2ssf3dthe ;ncar:inr;
                                                      of “pubflc :~iir~ose*‘,
                                                                            as
                    usaa in our conatl.tutLon,quitt.Zully azd YiCGiersfore
                    quote at aocxelen@h the exprcs3ions of tt;ccourt:
                                   Vaxes are burdens inp0sQa for the
                            support of the govermant. They are faia as
                            a Deans of providing publio revemas        for
                            publio purposes. The s3vsreign power of the
                           .Ytate nay bs exercisea     in tL;Pir. levy a2.d c31-
/                           leotion on17 upon toe cxdition that. they
        .                   shall   be aev.Otrtd to auoh purposes; ahd no
                            lawful   ter can be laid for a differ%& pur-
                            pose. Gheuever they are iragosedfor pri--
                            vate purposea, us~waa said in i%roa~eeav.
                            ‘Zi1xauk.e,19 ?/ls..670,2iiAn.,Uac. 711, It
                             ceases        to    ba ta,xstion,   al;il becomes plzi&er.

                                  “It is not easy to atqte in uxect tame
                             what Is ‘8 public purpose*‘I.3the sense,%
                             whioh that terzuis eaglogad as a Li3itatlon
                             upon the titsta’sparer ok ‘*amtim. 36
                             frmara of the Constitution were aoubtleaa
                             sensible of this dirfloulty, tar they did sot
                             attempt to adine it.   ~~:hany...,ObJQCtS
                                                                  my be

                                                                      .:    -
_.   .   ”
.   ‘.
                      I                            I



         Honorable W. R. Chambera, Page 17


                 all of them, and not as a paternal In&,Itu-
                 tion, may justly coneem itself, and to which,
                 for that rmson, tho publla r4v4nues may be
                 rightfully devoted.
                       "As to what Is a public purpoie withIn
                 the meaning or Section 3, Artiole 8 OS the
                 Constitutian, no bettor teat can be prerented
                 thantho InquIryr Is thethfagtohe
                 edbytheappropriatlon      OS the public revenue
                ~scmothlq which It la the duty oS the State,
                 ab a govement,     to provide?* Loan AaaoaIa-
                 tion v. Topoks, 20 Wall. 655, 22'L. Ed.
                 People v. Tom of Selea, 20 HIah. 452, 4
                 Am. Rep. 400.     Those thlags vhioh It is
                 the duty of tha State to provide for the
                 people, It Is equally the right of the stat&
                 by man8 OS the public revonuo, to maintain,
                 Within this category .&ill the gelieral Instru-
                 mentalities or the government, the public
                 t3ch0018,and other institutions 0r 1Ike nature.
                 Buttho stats iswhollpwIthoutanypow4r          *
                 to levy and appropriate taxes for the aup-
                 port of~those things which, either by aommon
                 usage orbecauaethey~bF0     Innoproper   s4me
                 the lnatrnment$ OS goverment, lt ie~the duty
                 of the people tb provId4 for tbemselvea. ft.
                 is not all thInga which answer a public
                 need or SIl1.a publla want that It Is wtth-
                 In the authority or the Stata to PurnIsh
                 for the p4opl4*a use or support at the public
                 expewse . Mnufacturlng    Induetriaa, raS&
                 roadn, public entorprlaer OS manyWnd6,
                 private sohoolr and private charitable lmtl-
                 tutlonm all aria-d   a servlae to the publlc, but
                  ~~lm3tati la vIthout any pwer to maintan
                         BelIgIon la generallg~esteemed a help-
                  ful hfglen~   r0r pub110 morality.   Rut Mm
              .’ Conztltutlon expressly docrlaroe that no publla
                 money ahutll be granted in aid or any msl+      ~.
                  glow orgsnlwttlon~"       L".
                 Referring hrcfr to the p&vIaLok~oS,tha   Bill In
         question, it must be.recognIsed thatgerely because the tax
         Is laid on t+o rI4e lnduatry and then expended for ita @eueSIt
         I4 not eI&nIsicant. If the purpore Is public In charareter,
         the approprlstlon alght,be ~snadofrom ths,,.ge~nalrevenue fund
         0r the State, or th4 taxla¶d upon-o~bnr,occupatlona such as
      Honorable W. R. Chambers, Page 18


      the milling OS Slour, production of oil, etc., and ths
      revenuea dedicated to advertising rice and rice products.
      Or, on the other hand the tax levied in this Bill on rice
      millers, might be used to advertise corn and vhsat and
      their products, if that purpose be public.

              It Is quite ~clear that:;theTexas courts have never
      gone so far a8 to hold a purpose oS t&Is nature to be publI,c;
      The language in yaplea v. Marrast has never,been expr4ssly
      disproved by our Supreme Court and Its construotion of
      our.constltutIonal provi~lons would bs a 8tiricibnt   basis
      far holdin& the Bill under consideration unoonstitutl~nal.
                                                          :
              Ho t&Ink that under the better reasoneda&horItIea
      and the saunder~$rIxicIplesupon vhiah the above quoted eonstl-
      tutIonaL llmitatlons are baaed, Advertising aud conducting
      a a&es arw$publicity campaign for rice and rice products,
      "to promote the prosperity and vslfare 0% rim growers~and
      producers ln ne State of'Texas,” as stated ia the Act, Is
      not a public purpose for which times may be levIed.and
      publLcmoneys appropriat4d. The Act therefore In our opin-
      Ion violates Article VIII, Sections 3 and 6 OS the Texas
      Constitution. -There are two reoont cases, however, to
      which we wish to direct attsntlon.
                In Floyd Fruit Co. v. Florida Citrus Commission,
      (1937); 175 So. 248, 112 A.L.R. 562, ths Florida Supreme
      Court upheld an act very similar to Houae Bill IUo. 136.
      The statute    levied an excise tax on ths basis oi 14 per
      box on oranges, 31 per box on grapetilt, and~5# per bar
      on tangerlues to be placed In a Special fknd Sor.the pur-'
      pose. of advertIsing~'thesewkrIousproducts. In th4 k3ourae
      or the opIn%on the crourt~held.thatadvertising the citrus
      industry of Florida was for a public purpose for which
.a-   taxes might be levied. The court apparently takea the
      position that the citrus Industry Is one,oS the state88
      greatest Industries and arrecta so great f+ portion. 0r th*    '
      population OS the state    as to be a matter OS public; con-
      cern;.and thmrefcireZts advertising Is a mbllo purpose.
      At  another point In ths. opinion:tbb court states:

                      "It Is not exaluslvely for their (those
                engaged In turnips citrus Sruit into the
                 chsnnels OS comsmrcs) benerlt because any
               .aotIvIts vhlah redounds to the benefit
                 OS thO80 engaged ti marketing citrus jtults
                 Iu Florida redqmds IudIrectls.*tv aome ex-
                          benerit the publlo.generally."
                               ours.)
                    Honorable W. R. Chsmbers, Page 19


                                  Thi8   Cue        WAS     rO~OWd            by   the   8UpMID4     cOWt     Or   Idaho
                     In stats ox relikmhsm v. BpLIng (1938), 82Pac. (kd) 64g,
                     by a divided court, three to two. The statute MB a&o8t
                     Identical vith the PlorIda Act except that It applied to
                     'fAlit8 and vegstables md by-pmduats.”   and deiiecrdfPdt8
                    and    V4mtsbl48        W       &&es,       PI’UMB,            pOt8tO48    @Id    OliiOZlB.     The
                    court QuotedatlengthS'rmthePloPIda      0a~eand~tatedthat
                    "the prokatlon and promotlon ot the apple, prune, potato,
                    and onion industry ia a8 much a matter 0r uoncexa to Idah
                    as the cttrua fruit Industxy iB.to Fl~rlda,~ and concluded
                    that th4w0r0   the tax "   SW a publie PltEpOBO..
                              ~Jt~kybe8ZgWd&tgXWtlfm&haB               tOVhethePtb88e
                     CAB@B IBAJ be dIstSaguIshed from the .!dtuatlon nw before us,
                     and whether tholr doctrines and holdings vmld be acaeptttd
                     andapplIedby     ths co&t8 of tuB      3tak BhouldthequeBtioP
                     bs prosentad to thoa.    As heretofore    pointed out, time and
                     usago Is anelementtobe      aonsideredIndeWque8-
                     tiats of this tiature, and udder t&a present 8tatus of the
                   ,."Te%aB decisions, thI8 Is a matter vhlchmnnmtneoeBsarlly
                     be p~~4Y.y spocul8tiVe and upon vhioh ve are nOt~~olPpek~t
                     to adrise.
                           lie next rerer to‘that portion of the 8111 which levies
                   -Uutar~d2reatsthrtalrt~~oCb~               tbelvfrasBhi3nbe
                     used by      the    CCW~~BBIO~~ to         OfiOOtU@                 the pU~0848        therein
                     o-ted.                                                   .                                                 .
                                  ~Artlale VII&             Seotlon 1 ai the TOXAB Constltutiom
                     Pl’OVidOB      iXtportt
                                         "Taxation sball be equal and unifo%m. 'All
                                  pr?pertyinthis      State, whether owned b natwal~
                                  peawms o~oorparatIon~, otherthsnmun i cipal,
                                  Bhll.   be tBX4d iItprOpOrtiO?Dt0 it8 WLlu4, Which
_,   .        ,.          :       'shll~~wrtaItt~~maybo            providedby law. Tha
                                  tb&BlditW         fJBpOBtD 8 pOu
                                                Btft;l~                 tBX, It My 8bO
                                   Impose oocugatlon taxesiboth upon natural per-
                                  SW8    and upon aorportttlwa,other thaa luunia~~2,
                          .'      doingUaybus$aesB      tithis~3tste.         IttDayalBO'
                                   tax In~ow8   ofboth~turalperscaas           and corpora-.
                                   tians other than atunlaipsl,exoept that         par-                                    .-
                                   sons engqed'iqme~b&nUalandagrloultu+l
                                   PUPSUitS SW     it0Vbr~$0 WUiPOd         to PAY BP
                                   oocaqntlon.tax. .. .," ,' .'
                                   Artk%1q VIfI,'3eotIcm a of the Tara ConBtlti+ion
                     COtttrittB     th. fO~@V~     PWiBiOtt:
                                                                      ...‘_,,;
                                                             -t-
                                                               .- c:. -
         ‘.

                                                                      . ..+        -



                                                .    .’
., .. .       .



                  Honorable W. R. Chambers, Page 20


                                    "All ooaupatlon taxes shall be equal and
                               uniform Upon the same COBB  OS BUbj4CtB vlthti
                               the l$mlts OS the authority levying the tax;
                               . . .
                                         Article VII, Saction     3 &' tha:Consti.tutIonreads
                   in   part   As   fOliOW8:


                                    "One-fourth OS the rsvenus derived from
                               the State occupation taxes and poll tax OS
                               one dollar on every inhabitant of the State,
                                   . Shall b4 Bet &part annUally SOP the
                           .   GeieSIt of the pub110 Sree sChoola."
                           Certain language in %‘UBB Bill HO. 136 iB such tbst
                   it may be ausceptlble to the construction that a property
                   tax la Intended to bs Imposed, however, upon closer exam&
                   nation Lt becomes apparent that this la not a propsr chw-
                   acterIeatlon of the tax.                I

                               TAxeB~fall      Into three general classes, namely, capl-
                   tation or poll taxes, taxes on property, and excises.               Tax48
                   on property aFo sometimes described as thdse which ar4 @met-
                    ly upon‘the property Itself. The term excise has come to
                   have A broad meaning and includes every form of taxation
                   which is not A burden laid directly upon p4r~on~             or  property3
                    in Other VOrdB,        4XCiW    Imludes 4Very    fOIttt
                                                                          Of ChetYgO Imposed
                   by public authority Sor the pwpose of ralsIng revenues upon
                    thp perSomanee of an aat, the enjoyment OS a prlvilega,
                    or the engaging In axe occupation. ,The obligation tow&y an
                   excise    IS   baaed upon the voluntsry       a&ton   0r the parson t54d
                    In perfomlng         the act, enjoying thi'privilege, Or..engagirrg
                    In the occupation vhioh 1s~ tee subject of the eXCl84 and the
                    element OS abaolUt4 And unavoldable'detnand iB lack%ng. 26
                   R.C.L. p. 34 B 18.            Exc1ae* Isay fall ult3mately upon prop4rty
          I       ' indirectly and be paid out Or it @ut if the tax iB really iJ+
                    posed upon the periormsnce of an act, the enjoyment of a privl-.
                    lege, or the sngaglng in aa occUpatIon,'It            ~131 be~consldered
                    an sxalae. .                                         I.
                                                                                              '.
                               To con~truo the tax impdBed by HcnxseB&            Ho. 136
                    as a property tsx would render It in violation of Article
                    VIII, Seotion 1, for It would not;be on all property alIk4,
                    and not ia proportion to its value; even as to milled rioe.
                    It might also be noted her4 that Artlale VIII, Section 9,
                    lImIta the State Ad valorem tax rate to 354 per $100.00
                    valuation on property. These factors beJ.ng,true It will
                    not be COttBtrWd         a8.a property,tax ,y, t*re;Is a reaaonabl4
                    bti818  ror apotheb C&SBBiriCt3tiOtt~~~~
                            The fact that some OS the language in the aotmight
                    sigg4at a purpose to lay the tax iapon the rice is not con-
                    trolling, ror an expr4as claaalSIcatIon of a tax in the
                    tftXittg   Bti&~t4      is   not   CCWhBiVS   OT   Or   BI?4at   BigZdfiCanCSi
Honorable W. R. Ch8mberu, Page 21


City OS Abilene ?. Fryar !C;C.A$g')O) 143 S. W. (26) 654;
State v. City of Bl Paso t          1940) 14 3. W. (26) 3661
State ve Bogg (Coo. App. 193&-
                             ), 7;'s. W. (26f 293.
        Floyd Fruit Co. v. Florida Citrus C0imnl88lon, 175
So. 248, 112 A.L.R. 562, recognized a sinllar tax aa ~11
eXC18e  tar in the fOlloWin&$lan@aa&8:
             "So it 18 that under the provisions of the
       act, it 18 defined as an excise tax. It 1s levied
       On the basis   of 1 cent per box on oranges, 3 cents
       per box on grapefruit, aad 5 cent8 per box on
      ,tangerlnes per~standfed packed box. The tax la
       payable when the irhlt 1s first delivered into
:      the prlm8ry   channel of trade. It 1s to be paid
       by the handler of such fruit 8t that time and
       not before; The prjaary channel of trade may be
       by sale, delivery   for ehlpment, or delivery for
       cam&g     or for processtng into by-products. It
       18 8 tax UpOn the priVil9fJe  Of hatldling &it
       for shipping, or delivering fruit for canning             *
       Or'processing into by-products. The tax 18 not
      'levied upon the right of own8rship   or of
       production,   or of porreelrllon."
       Some oourts have used the terms %xcl8e'   and "occupy+
tlon tax" aa practically intarchangaable term8 -but our aourt8       .
have clearly recogaized the distinction. It 18 very force-
ably pointed out'in City of Rl Paso v. State, (T.C.A. 1940)
135,s. W. (26) 763, and State v. City of Bl Paso (Sup. Ct.
1940) 143 S. W. (26) 366, reversing the former c&e, that
an occupetton tax is a subclars1f1cat1m of the broader
tern "excise tax' and that the ton8titutlonal pEOV181OII
axemptilpg.uitiea from ocoupatlon tares does not extend to
other typea,of exalseb. The Suprem& Court held in that
case tbat the gasollrm tax was an 8Ualae based upon the
"use" and could not be olae8Lfied as 'an occupation tax and
wiHi3k the corutltutlotal exemption,.
      .$n this case it do&8 not appear that--themiller
is made in fact a mere collecting agenoy for the State.
The rice miller 1s required to make monthly reports shov-
ing the amount of rlOe milled by him durw   the preceding
month and 1s required to pay the tax on all rice milled
during the,month wlthln the first ten days of the suc-
ceeding calendar month, and upon his failure 80 to do,: .
  i:onorable:i'.
               H. Chazbere, Page 22

  penalties and .intoreetaccru8. Iho tax dooa hot a0crue unlasa
  and until the rice is nillud and it attechaa at that t,i.ze
  without reference to aalaa, uaa or the happYcirigof aubaqumit
  svezts. The tax is basad ug0n a per unit of buainass or
  CiiLin; dsE9, (2, pal'100 pOUds of rice milled) which is
  azlaoceibtablameasure for the 3tato to uw in levying 83
  occuvatim tax. Grayburg Oil Oo. v. Stata, (Corn&p. 1928),
  3 5.i. (2dj 427. It 18 not a license fee or tax for it
  15 clearly tu raise revewe and -not for tha gurpoae of reg-
  ulntion. iiurtV. Cooper, 1lO S.%. (2dJ 896.
            It is our opinion that th6 tax iz~poeedby Bouae
  Bill X0, 136 ia an oaoupetion tax and ArtJ.aleVU;, Motion
  3 of th:6Texas Constitutionthdrd0re' rsquiree thnt one-
  fsurth of the revenue derived therefrom shall be sat apart
  for tho bmsiit of the publio rrm achoola.
           .Articlo iT.II, Section   6 or the   Texas   Cotstftuticm
  reada in part 83 rOliOW8:,                      .
             "No non~y eiiellbe drawn rroa th3.Traaaury
        but ir pursuaoce of speoifi;:appropriatiotmmde                     .
        by law; n0r shall a3y ap>ro;rietion of nozag be
        node for a larg.arterm than two yeers, . . .*
             kW.clu III, &&ion       lJ+of the Conatitutlon c0n-
   talns the following pr0Viaion:
             T%J Lugislatura ohall provido by law for                  '
        tba co~~en86tionof all atticera, servants,
        agents and publio ountractore,notiprovided tar
        in this c0nstitution, . * r"
              Seotion 5 of the Aat provides that the tax ahell
    be remitted directly to the ili.06
                                     Developamnt Coarnfsai.on,
_ . oreated by the Aot, end ho proviaLon ie made for the
    deposit 0r such p~Mi0 ix0nuywith the State lhim+mr.
    WZJthis& it ia propar to point out that this doe3 not
    plaoe such funds beyond the provision of Article vIIII,
    r;eation-6. 1fcc0fibba
                        0. hui5   county, (T,C.~~iy40) 136
    s.?l,(2dj 975; orfimed'~allaa County v. ZcCoroba,[dup. Ot.
    1940), &O AH. (26) J.lO9.
             Otbar oonatltutionalpro&eioha may affeot the ia-
   position 0r oollectioh of the tax when attenptad to be applied
Zonorable   :I.   2.   Chambers, Pe,;c23


to various individuals but iyedo not asnsidor it necessary
to disouas euch ~rw~laions hare.
          A3 haretofore stated it is our opinion tt& Lou33
3111 No. 136 contravenesAi-ticluVZiT, bcotlon 3 rmd ;.rtLcle
E.u'x
   , Aaction ijof the ‘i~?xas
                            Constitution in that t&i.tax aad
evponditures tbotroiopz%vided are not for a “public purgme.”
          iicsr~dfw%iiar of the o@~ion that tnlrtax pro;
vided in tha 3111 ia an ooc$petion tax sad therefora oka-
fourth of the r~vcliutt3
                       derrrvdd Lkarefrm &lustbe set apart
annually ror th benefit of the >ubiic frsa sabools n3 re-
cpirud by Artlola XI,  ;~ytion 3, of t:& %xas Constitution.
                                           Y3tti'B
                                                 ve1'srxuly


                                              .'    .
                                     By    X&bed:   C0cll C. Casxcaak
                                                Cecil   C. Cammok
                                                        Wziaik3tant




   .
 . .


                                                                        ,’